ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 03/01/2022, have been fully considered.  
Applicant’s amendment amended claims 10 and 16.
Applicant’s amendment entered new claims 22-24.
Claims 1-9 and 20-21 are cancelled.
Claims 10-19, and 22-24, as filed 03/01/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 6, filed 03/01/2022, with respect to the objection to the claims have been fully considered and are persuasive. The applicant has amended the objected to claim. The objection has been withdrawn. 
Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 6, filed 03/01/2022, with respect to the rejection under 35 USC § 101 have been fully considered and are persuasive. The applicant has cancelled the claim. The rejection under 35 USC § 101 has been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 03/01/2022, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive. The applicant has either amended the independent claims to include limitations not disclosed or suggested by the prior art previously relied upon or cancelled the rejected claims. The rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 10-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 10 and 16, the prior art relied upon in the previous rejections, and the prior art discovered during search and consideration, fails to teach or reasonably suggest an extended portion connected to a wrap and comprising an access port configured for direct access to a newborn in use with a plastic wrap including heart and temperature monitoring devices. The closest prior art of record includes Zhu (Wearable sensor systems for infants – previously cited), Andrew (US 20140275742 A1), Carpenter (US 20200281526 A1), Mahfouz (US 20150182131 A1), and Houston (US 20130283527 A1) who each disclose wearable devices for new borns including integrated sensors and wraps but all fail to teach or suggest an access port in an extended portion of a self-adhesive plastic wrap.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791